Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claims 1-20, 22, 23, 26-28, 30 are canceled. Claims 21, 29, 31, 32 are amended. 
Claims 21, 24, 25, 29, 31-33 are under consideration.

Claim Objections
2. (previous objection, withdrawn) Claims 29, 31, 32 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claim 31 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

EXAMINER'S AMENDMENT

The application has been amended as follows: 

21. (Currently Amended} A method of detecting a hepatitis virus-associated biomarker in a subject, comprising the steps of:
contacting a urine sample from the subject with one or more hepatitis virus-associated biomarker binding agent(s) that bind to hepatitis C virus (HCV), and 
detecting binding between the one or more hepatitis virus-associated biomarker binding agent(s) and the hepatitis virus-associated biomarker, wherein the hepatitis virus-associated biomarker is present in exosomes of the urine sample, 
wherein the hepatitis C virus (HCV) biomarker is a hepatitis C virus (HCV) biomarker protein selected from the group consisting of HCV core antigen, HCV E1 protein, HCV E2 protein, HCV p7 protein, HCV NS2 protein, HCV NS3 protein, HCV NS4a protein, HCV NS4b protein, HCV NS5a protein and HCV NS4b protein.

Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: the method as recited in claim 21 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. Claims 21, 24, 25, 29, 31-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648